COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00219-CV


IN THE INTEREST OF K.L., J.L.,
AND K.L., CHILDREN



                                   ----------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 360-571807-15

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant P.L. (Father) attempts to appeal from an “Order on Motion for

Withdrawal of Counsel” signed on May 18, 2017. On June 28, 2017, we sent a

letter to Father expressing our concern that we may not have jurisdiction over

this appeal because the order does not appear to be a final judgment or

appealable interlocutory order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001) (explaining that “the general rule, with a few mostly statutory

      1
      See Tex. R. App. P. 47.4.
exceptions, is that an appeal may be taken only from a final judgment”); Davis v.

Tex. Dep’t of Family & Protective Servs., No. 03-10-00624-CV, 2010 WL

4367076, at *1 (Tex. App.—Austin Nov. 5, 2010, no pet.) (mem. op.) (“A trial

court’s order granting a motion to withdraw is not an appealable interlocutory

order.”).   We stated that unless Father or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal by July 10,

2017, the appeal could be dismissed for want of jurisdiction. See Tex. R. App. P.

42.3(a), 44.3.    Father filed a response, but it does not show grounds for

continuing the appeal. Therefore, we dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                 PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: July 27, 2017




                                        2